Exhibit 10.1




 


DATED 10 July 2007

 

 

MAN SANG INTERNATIONAL (B.V.I.) LIMITED

 

- and -

 

ICEA SECURITIES LIMITED

 

 

 

Placing Agreement

relating to the shares in

MAN SANG INTERNATIONAL LIMITED

 

Gordon Ng & Co.
In association with
Hogan & Hartson L.L.P

Suite 2101
Two Pacific Place
88 Queensway
Hong Kong

Tel: (852) 2151 5858
Fax: (852) 2151 5868
 
 


--------------------------------------------------------------------------------

THIS AGREEMENT is made the 10 day of July 2007 and

BETWEEN:

(1)       MAN SANG INTERNATIONAL (B.V.I.) LIMITED, a company incorporated under
the laws of British Virgins Islands whose registered address is at the offices
of Carribean Corporate Services Limited, Omar Hodge Building, Wickhams Cay I,
P.O. Box 362, Road Town, Tortola, British Virgin Islands (the “Vendor”); and  
(2) ICEA SECURITIES LIMITED, a company incorporated in Hong Kong with limited
liability under the laws of Hong Kong whose registered office is at Room 2501-02
at 26th Floor, ICBC Tower, 3 Garden Road, Central, Hong Kong (the “Placing
Agent”).

WHEREAS:

(A)      Man Sang International Limited (the “Company”) was incorporated in
Bermuda whose registered office is at Clarendon House, 2 Church Street, Hamilton
HM 11, Bermuda.   (B) At the date of this Agreement, the Company has an
authorised share capital of HK$150,000,000 divided into 1,500,000,000 shares of
HK$0.10 each (the “Shares”), of which 1,003,740,207 Shares have been issued and
are fully paid or credited as fully paid and are beneficially owned as to
494,406,000 Shares by the Vendor.   (C) All of the issued Shares are currently
listed on the Main Board of The Stock Exchange of Hong Kong Limited and the
relevant Stock Code is 0938.   (D) The Vendor has agreed to appoint the Placing
Agent as placing agent for the purpose of procuring, on a best efforts basis, as
agent of the Vendor, purchasers for the Placing Shares (as defined below) on the
terms and subject to the conditions set out in this Agreement.

IT IS HEREBY AGREED:

1.      DEFINITIONS AND INTERPRETATION   1.1 Definitions: In this Agreement,
including its Recitals and the Schedule, unless the context otherwise requires:


          

“Business Day”

means any day (excluding a Saturday) on which banks generally are open for
business in Hong Kong;

 

“Closing Date”

means 2 Business Days after the date on which the Placing Announcement is
published and the Shares have resumed trading on the Stock Exchange (or such
other time or date as the Vendor and the Placing Agent shall agree) and on which
completion of the Placing shall take place pursuant to Clause 3;


1

--------------------------------------------------------------------------------


          

“Companies Ordinance”

means the Companies Ordinance (Cap. 32 of the Laws of Hong Kong);

 

“Company”

has the meaning given to it in Recital (A);

            

“Completion”

means the performance by the parties of their respective obligations in
accordance with Clause 3;

 

“Group”

means the Company and its Subsidiaries and the expression “member of the Group”
shall be construed accordingly;

            

“HK$”

means Hong Kong dollars, the lawful currency in Hong Kong;

 

“Hong Kong”

means the Hong Kong Special Administrative Region of the People’s Republic of
China;

            

“Listing Rules”

means the Rules Governing the Listing of Securities on the Stock Exchange;

 

“Placee”

means the institutional or professional investor procured by the Placing Agent
to purchase any of the Placing Shares pursuant to the Placing Agent’s
obligations hereunder, and “Placees” shall be construed accordingly;

            

“Placing”

means the offer by way of a private placing of the Placing Shares procured by
the Placing Agent to selected investors on the terms and subject to the
conditions set out in this Agreement;

 

“Placing Announcement”

means the press announcement in the agreed form proposed to be issued on behalf
of the Company in substantially such form immediately following the execution of
this Agreement;

            

“Placing Price”

means the price of HK$1.48 per Placing Share;

 

“Placing Shares”

means 200,000,000 existing Shares, representing approximately 19.93% of the
total issued share capital of the Company at the date hereof;

            

“Proceedings”

means any legal action or proceedings in connection with this Agreement;

 

“Shares”

has the meaning given to it in Recital (B);

            

“SFC”

means the Securities and Futures Commission of Hong Kong; 

2

--------------------------------------------------------------------------------


          

“Stock Exchange”

means The Stock Exchange of Hong Kong Limited;

 

“Subsidiary”

has the same meaning as in section 2 of the Companies Ordinance and
“Subsidiaries” shall be construed accordingly; and

 

“Transaction Costs”

has the meaning given to it in Clause 5.2.


1.2      Interpretation: In this Agreement, including its Recitals and the
Schedule, unless otherwise defined or unless the context or subject matter
otherwise requires, any reference to parties to this Agreement shall include
their respective permitted assignees and successors; any reference to Recitals,
Clauses or the Schedule is a reference to the recitals and clauses of, and the
schedule to, this Agreement; any reference to a statutory provision shall
include a reference to that provision as amended or re-enacted from time to
time; headings are inserted for convenience only and shall be ignored in
construing this Agreement; the singular includes the plural and vice versa,
words importing gender or the neuter include both genders and the neuter; any
reference to this Agreement or any other agreement or document shall be
construed as a reference to this Agreement or, as the case may be, such other
agreement or document as it may have been, or may be, amended, varied, novated
or supplemented.  

2.        APPOINTMENT OF THE PLACING AGENT  

2.1      The Vendor hereby appoints the Placing Agent to the exclusion of all
others and the Placing Agent, relying on the representations, warranties and
undertakings herein contained and subject to the conditions as hereinafter
mentioned, agrees to act as the placing agent for the Vendor to procure, on a
best-effort basis, purchasers for the Placing Shares at the Placing Price. For
the avoidance of doubt, the Placing Agent shall not be obliged to purchase any
of the Placing Shares on its own account and the total number of Placing Shares
is to be determined upon final matter confirmation from the purchasers.   2.2
The Placing Agent may appoint sub-placing agents to procure purchasers for the
Placing Shares subject to its confirmation and undertaking that it shall require
any sub-placing agent or other person through whom it may effect the Placing or
offer any Placing Shares to observe the provisions of this Agreement.   2.3 The
Vendor hereby confirms that this appointment confers on the Placing Agent, in
accordance with the provisions hereof, all powers, authorities and discretion on
behalf of the Vendor which are necessary for, or reasonably incidental to, the
Placing (including, without limiting the foregoing and hereby agrees to ratify
and confirm everything which the Placing Agent may lawfully, reasonably and
properly do in the exercise of such powers, authorities and discretion in
accordance with this Agreement.   2.4 The Vendor shall sell or procure the sale
of the Placing Shares to be sold on its behalf pursuant to the Placing free from
all liens, charges and encumbrances and together with all rights attaching to
them as at the Closing Date, including the right to receive all dividends
declared, made or paid on or after the Closing Date.

3

--------------------------------------------------------------------------------


2.5      The Placing Shares shall be offered by the Placing Agent to the Placees
in board lots of 2,000 Shares. The choice of Placees for the Placing Shares
shall be determined by the Placing Agent, with the approval of the Vendor and
subject to the requirements of the Listing Rules (in particular that the Placing
Agent shall use its best endeavours to ensure that Placees and their ultimate
beneficial owners shall be third parties independent from (i) the Vendor and its
associates (as defined in the Listing Rules); and (ii) the Company and its
associates (as defined in the Listing Rules) and connected persons (as defined
in the Listing Rules).   2.6 The Placing Agent confirms and undertakes to the
Vendor not to, directly or indirectly, offer, sell or deliver any Placing Shares
or distribute or publish any documents (including, without limitation to the
foregoing, any prospectus, form of application, offering circular, advertisement
or other offering material or any report or other document calculated to invite
or lead to offers or agreements being made to purchase Placing Shares) or make
any representations or statements in relation to the Placing in the United
States of America or in any country or jurisdiction except such offer, sale or
delivery is made under circumstances that, shall not result in or constitute a
breach of any applicable laws and regulations or give rise to a requirement for
any prospectus to be published or filed or any registration or qualification to
be made or obtained (other than such as are made or obtained by the Placing
Agent) in any country or jurisdiction and all offers, sales and deliveries of
Placing Shares shall be made on such terms.   2.7 The Placing Agent confirms and
undertakes to the Vendor that it has not offered or sold and shall not offer or
sell in Hong Kong, by means of any document, any Placing Shares other than to
persons whose ordinary business is to buy or sell shares or debentures, whether
as principal or as agent, or otherwise in circumstances which do not constitute
an offer to the public, and it has not issued or caused to be issued and shall
not issue or cause to be issued any documents in relation to the Placing in Hong
Kong (unless permitted to do so under the securities laws of Hong Kong) other
than with respect to Placing Shares intended to be disposed of to persons
outside Hong Kong or to be disposed of in Hong Kong or only to persons whose
business involves the acquisition, disposal, or holding, of securities whether
as principal or as agent.   2.8 The Placing Agent confirms and undertakes that
it has not made and shall not make to any person to whom Placing Shares may be
offered any representation or statement regarding the Company, the Group or the
financial or business position or prospects of the Company or the Group which
was not or is not, at the time of making the same, general public knowledge in
the marketplace.   2.9 Any transaction legally, properly and reasonably carried
out by the Placing Agent (and any sub-placing agent referred to in Clause 2.2
under and in accordance with this Agreement on behalf of the Vendor (and not as
principal)) shall constitute a transaction carried out at the request of the
Vendor and not in respect of the Placing Agent’s own account and the Placing
Agent shall not be responsible for any loss or damage to any persons (including
the Vendor) arising from any such transaction except:

4

--------------------------------------------------------------------------------


              (A)       for any loss or damage arising out of any fraud, default
or negligence on the part of the Placing Agent or any sub-placing agent involved
in the Placing; or   (B) as a result, directly or indirectly, from
non-compliance by the Placing Agent or any sub-placing agent with its
obligations under this Agreement.  

2.10       The Placing Shares shall be offered by the Placing Agent at the
Placing Price as agent for the Vendor (together with such Hong Kong stamp duty
and Stock Exchange transaction levy as may be payable by the Placees) up to the
Closing Date.  

3.           COMPLETION  

Completion shall take place on the Closing Date. Upon Completion:


              (A)       the Placing Agent shall procure payment to the
designated bank account of the Vendor on or before 23 July 2007 (or such later
date to be agreed in writing between the Company and the Placing Agent) of the
total Placing Price (being HK$1.48) subject to the deduction of the Transaction
Costs relating to the Placing; and   (B) the Vendor shall give irrevocable
delivery instructions to its broker to effect a book-entry settlement of the
Placing Shares before 4:00 p.m. on the Closing Date to the credit of the
securities account designated by the Placing Agent.  

4.           UNDERTAKINGS  

4.1         The Vendor shall procure that particulars of every significant new
factor known to it which is in its reasonable opinion capable of materially
affecting assessment of the Placing Shares in the context of the Placing which
arises between the date hereof and 4:00 p.m. on the Closing Date shall be
promptly provided to the Placing Agent.   4.2 The Vendor undertakes with the
Placing Agent that it shall do all such other acts and things as may be
reasonably required to be done by it to carry into effect the Placing in
accordance with the terms of this Agreement.  

5.           PAYMENT OF FEES COMMISSIONS AND EXPENSES  

5.1         In consideration of the services of the Placing Agent in relation to
the Placing, the Vendor shall pay to the Placing Agent, provided that completion
of this Agreement occurs in accordance with Clause 3, commission (which shall
include sellers brokerage), in Hong Kong dollars, of 2 per cent. of the amount
equals to the Placing Price multiplied by the number of the Placing Shares,
which amount the Placing Agent is hereby authorised to deduct from the payment
to be made by them to the Vendor pursuant Clause 3.   5.2 The Vendor shall pay
its own ad valorem stamp duty, the Stock Exchange trading fee and SFC
transaction levy (if any) in respect of the sale of the Placing Shares,
(together with the commission referred to in Clause 5.1, the “Transaction
Costs”), if any, and the Placing Agent shall procure the payment of Placee’s ad
valorem stamp duty, the Stock Exchange trading fee and SFC transaction levy (if
any) in respect of the purchase of the Placing Shares.

5

--------------------------------------------------------------------------------


5.3         If for any reason (other than any breach by the Placing Agent of its
obligations hereunder) the Placing is not completed, the Vendor shall remain
liable for the payment of all expenses referred to in Clauses 5.1 and 5.2 only
to the extent already incurred.   5.4 All payments to be made by the Vendor
pursuant to this Clause 5 shall be made in full without any set-off, deduction
or withholding whatsoever.   5.5 The Placing Agent shall be responsible for its
own professional cost in relation to the preparation, reviewing and execution of
this Agreement which shall not exceed HK$100,000.  

6.           REPRESENTATION, WARRANTIES AND UNDERTAKINGS  

6.1         In consideration of the Placing Agent entering into this Agreement
and agreeing to perform its obligations hereunder, the Vendor hereby warrants
and represents to and for the benefit of the Placing Agent as follows:  

              (A)       the Placing Shares are fully paid up and the Vendor is
the beneficial owner of the Placing Shares and the Vendor has the necessary
power and authority to enable it to sell the Placing Shares hereunder free from
any lien, charge, encumbrance or third party right whatsoever and together with
all rights attaching thereto at the Closing Date and the Company has not
exercised any lien over any of the Placing Shares;   (B) the Company is duly
incorporated and validly existing under the laws of the place of its
incorporation with power to conduct its business in the manner presently
conducted and the information contained in the Recitals is true and accurate;  
(C) all necessary consents and authorisations have been obtained to enable the
Vendor to sell the Placing Shares, the Vendor has power under its constitutional
documents to enter into this Agreement and this Agreement is duly authorised and
when duly executed shall constitute valid and legally binding and enforceable
obligations of the Vendor; and   (D) save as previously disclosed by the Company
to the public in writing during the preceding 12 months or otherwise than in the
ordinary course of business, no member of the Group has entered into a material
contract or commitment of an unusual or onerous nature which, in the context of
the Placing, might be material for disclosure and each such company has carried
on its business in the ordinary and usual course.  

6.2         The representations and warranties set out in this Clause 6 are
given as at the date hereof and shall be deemed to be repeated by Vendor on the
Closing Date as if given or made on such date, with reference in each case to
the facts and circumstances then subsisting. The Vendor undertakes up to and
until completion of this Agreement or its earlier termination to notify the
Placing Agent of any matter or event coming to its attention prior to the
Closing Date which would or would reasonably be considered to render or have
rendered any of the representations and warranties made by it set out in Clause
6 untrue, inaccurate or misleading in any material respect. 

6

--------------------------------------------------------------------------------


6.3         The Vendor undertakes on demand to indemnify the Placing Agent
against all or any claims, actions, liabilities, demands, proceedings or
judgments brought or established against the Placing Agent by any Placee or by
any governmental agency, regulatory body or other person, directly or indirectly
arising out of or in connection with the Vendor’s breach of any provisions of
this Agreement and against all losses and all costs, charges and expenses
(including legal fees as they are reasonably incurred) which the Placing Agent
may suffer or reasonably incur in respect thereof (except for any loss, costs,
charge or expense suffered or incurred directly or indirectly as a result of or
in connection with any fraud, default or negligence on the Placing Agent or as a
result of any breach of any provisions of this Agreement by the Placing Agent)
(including, but not limited to, all such losses, costs charges or expenses
suffered or incurred in disputing or defending any Proceedings).   6.4 The
Placing Agent undertakes on demand to indemnify the Vendor or any of its
directors (the “Indemnified Parties”) against all or any claims, actions,
liabilities, demands, proceedings or judgments brought or established against
any of the Indemnified Parties by any Placee or by any governmental agency,
regulatory body or other person, directly or indirectly arising out of or in
connection with the breach of the Placing Agent or any person appointed as a
sub-placing agent pursuant to Clause 2.2 of any provisions of this Agreement and
against all losses and all costs, charges and expenses (including legal fees as
they are incurred) which any of the Indemnified Parties may suffer or reasonably
incur in respect thereof (including, but not limited to, all such losses, costs
charges or expenses suffered or incurred in disputing or defending any
Proceedings).   6.5 The foregoing provisions of this Clause 6 shall remain in
full force and effect notwithstanding completion of the Placing.   6.6 The
Vendor shall not, and shall use its best endeavours to procure that no member of
the Group shall, at any time prior to or on the Closing Date do or omit to do
anything which may cause any of the representation and warranties made by it and
set out in Clause 6 to be untrue.   6.7 At any time after the date hereof, each
of the parties shall, at the request and cost of another party, execute or
procure the execution of such documents and do or procure the doing of such acts
and things as the party so requiring may reasonably require for the purpose of
giving to the party so requiring the full benefit of all the provisions of this
Agreement.   6.8 Any liability to the Placing Agent hereunder may in whole or in
part be released compounded or compromised and time or indulgence may be given
by the Vendor as regards any person under such liability without prejudicing the
Vendor’s rights against any other person under the same or a similar liability.

7

--------------------------------------------------------------------------------


7.           ANNOUNCEMENTS  

Save for the Placing Announcement and save as required by law or by the Stock
Exchange or the SFC, the Vendor hereby undertakes to procure that no public
announcement or communication to the press, the Stock Exchange or the
shareholders of the Company concerning the Company and/or it Subsidiaries which
is material in relation to the Placing shall be made by or on behalf of the
Company between the date hereof and the Closing Date without prior written
approval from the Placing Agent as to the content, timing and manner of making
thereof, such approval not to be unreasonably withheld or delayed, and
thereafter no such announcement or communication shall be made by the Company
for the period of one week after the Closing Date without the Vendor consulting
the Placing Agent and taking into account its reasonable requests in relation to
the content, timing and manner of the making thereof.

 

8.           TIME OF THE ESSENCE   Any time, date or period mentioned in this
Agreement may be extended by mutual agreement between the Vendor and the Placing
Agent but, as regards any time, date or period originally fixed or any date or
period so extended as aforesaid, time shall be of the essence.  

9.           NOTICES  

9.1         All notices delivered hereunder shall be in writing in the English
language and shall be communicated to the following addresses:  

              (A)        to the Vendor:    address  : 19 Floor, Railway Plaza,
39 Chatham Road South, Tsimshatsui,        Hong Kong    facsimile  : (852) 2317
9633    marked for the attention of: Mr. Martin Pak    (B)  to the Placing
Agent:    address  : Room 2501-02 at 26th Floor, ICBC Tower, 3 Garden Road,
Central,        Hong Kong    facsimile  : (852) 2525-0967    marked for the
attention of: Ms. Cindy Kan 


9.2         A notice shall be deemed to have been served:  

              (A)       if personally delivered, at the time of delivery;   (B)
if posted, if to an addressee within the same country, two (2) working days (or
if to an addressee in a different country, five (5) working days, when it shall
be sent by airmail) after the envelope containing the notice was delivered into
the custody of the postal authorities;   (C) if communicated by facsimile
transmission, at the time of transmission; PROVIDED THAT where, in the case of
delivery by hand or transmission by facsimile, such delivery or transmission
occurs after 4 p.m. (local time) on a working day or on a day which is not a
working day in the place of receipt, service shall be deemed to occur at 9 a.m.
(local time) on the next following working day in such place; and for this
purpose, in this Clause “working day” means a day on which banks are open for
business in the ordinary course, other than Saturdays and Sundays.

8

--------------------------------------------------------------------------------


9.3       In proving service, it shall be sufficient to prove that personal
delivery was made or that the envelope containing the notice was properly
addressed and delivered into the custody of postal authorities authorised to
accept the same, or if sent by facsimile, by receipt of automatic confirmation
of transmission or answerback PROVIDED THAT a notice shall not be deemed to be
served if communicated by facsimile transmission which is not legible in all
material respects; such transmission shall be deemed to have been so legible if
a request for retransmission is not made before the end of the next working day
following the transmission.  

10.       GENERAL PROVISIONS  

10.1     Further Assurance: Each party agrees to perform (or procure the
performance of) all further acts and things, and execute and deliver (or procure
the execution and delivery of) such further documents, as may be required by law
or as may be necessary or reasonably desirable to implement and/or give effect
to this Agreement and the transactions contemplated by it.   10.2 Entire
Agreement: This Agreement (together with any document described in or expressed
to be entered into in connection with this Agreement) constitutes the entire
agreement between the parties in relation to the transaction(s) herein referred
to and supersedes any previous agreement between the parties in relation to such
transaction(s).   10.3 Remedies Cumulative: Any right, power or remedy expressly
conferred upon any party under this Agreement shall be in addition to, not
exclusive of, and without prejudice to all rights, powers and remedies which
would, in the absence of express provision, be available to it; and may be
exercised as often as such party considers appropriate.   10.4 Waivers: No
failure, relaxation, forbearance, indulgence or delay of any party in exercising
any right or remedy provided by law or under this Agreement shall affect the
ability of that party subsequently to exercise such right or remedy or to pursue
any other rights or remedies, nor shall such failure or delay constitute a
waiver or variation of that or any other right or remedy. No single or partial
exercise of any such right or remedy shall preclude any other or further
exercise of it or the exercise of any other right or remedy.   10.5
Severability: The parties intend that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. If any particular provision or part
of this Agreement shall be held to be invalid or unenforceable, then such
provision shall (so far as invalid or unenforceable) be given no effect and
shall be deemed not to be included in this Agreement but without invalidating
any of the remaining provisions of this Agreement. The parties shall use all
reasonable endeavours to replace the invalid or unenforceable provisions by a
valid and enforceable substitute provision the effect of which is as close as
possible to the intended effect of the invalid or unenforceable provision. 

9

--------------------------------------------------------------------------------


10.6     Variation: No variation of any of the terms of this Agreement (or of
any document described in or expressed to be entered into in connection with
this Agreement) shall be effective unless such variation is made in writing and
signed by or on behalf of each of the parties. The expression “variation” shall
include any variation, supplement, deletion or replacement however effected.  
10.7 Assignment: This Agreement shall be binding upon, and inure to the benefit
of, the parties and their respective successors and permitted assigns. No party
shall take any steps to assign, transfer, charge or otherwise deal with all or
any of its rights and/or obligations under or pursuant to this Agreement without
the prior written consent of the other parties. In the absence of the prior
written consent of the parties, this Agreement shall not be capable of
assignment.   10.8 Counterparts: This Agreement may be executed in any number of
counterparts all of which, taken together, shall constitute one and the same
agreement. Any party may enter into this Agreement by executing any such
counterpart.  

11.       GOVERNING LAW AND JURISDICTION  

11.1     Governing Law: This Agreement (together with all documents referred to
in it) shall be governed by and construed and take effect in accordance with the
laws of Hong Kong (which each of the parties considers to be suitable to govern
the international commercial transactions contemplated by this Agreement).  
11.2 Jurisdiction: With respect to any question, dispute, suit, action or
proceedings arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:  

            (A)       submits to the non-exclusive jurisdiction of the courts of
Hong Kong; and   (B) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party.  

Nothing in this Agreement precludes either party from bring Proceedings in any
other jurisdiction nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

10

--------------------------------------------------------------------------------


11.3     Service of Process: The Vendor hereby irrevocably appoints Mr. Martin
Pak of 19 Floor, Railway Plaza, 39th Chatham Road South, Tsimshatsui, Hong Kong
to receive, for it and on its behalf, service of process in any Proceedings. The
Vendor agrees that any such legal process shall be sufficiently served on it if
delivered to Mr. Martin Pak at its address specified in this Clause. If for any
reason Mr. Martin Pak is unable to act as the Vendor's process agent, the Vendor
shall promptly notify the Placing Agent and forthwith appoint a substitute
process agent. Without affecting the right of any party to serve process in any
other way permitted by law, the parties irrevocably consent to service of
process given in the manner provided for notices in Clause 10.


11.4     Waiver of Immunity: To the extent that, in the courts of any
jurisdiction, any party may claim for itself or its revenues or assets
(irrespective of their use or intended use) immunity on the grounds of
sovereignty or other similar grounds from suit; jurisdiction of any court;
relief by way of injunction, order for specific performance or for recovery of
property; attachment (whether in aid of execution, before judgment or
otherwise); execution or enforcement of any judgment or other legal process to
which it or its revenues or assets might otherwise be entitled in any
Proceedings (whether or not claimed), and to the extent that in any such
jurisdiction there may be attributed to itself or its revenues or assets such
immunity, that party irrevocably agrees not to claim such immunity and
irrevocably waives such immunity to the full extent permitted by the laws of
such jurisdiction.

11

--------------------------------------------------------------------------------

The Schedule

Placees List

Name of the Placee  No. of Placing Share 


This page is intentionally left blank (both parties agreed).

12

--------------------------------------------------------------------------------

EXECUTION PAGE

IN WITNESS whereof, the parties hereto have duly executed this Agreement the day
and year first above written.


SIGNED by CHENG Chung  )  Hing, director  )  for and on behalf of  )  Man Sang
International (B.V.I.)  )  Limited  )    )  in the presence of:   



SIGNED by  )  ,director/authorised signatory  )  for and on behalf of  )  ICEA
Securities Limited  )    )  in the presence of:  ) 


13

--------------------------------------------------------------------------------